DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:  matter such as sonde-dependent electronics, plurality of tool logic electronics, and power supply units.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a means to sum groups of pixels” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states (paragraph 31) the claimed function of summing.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of summing. The use of the term “tool logic electronics” is not adequate structure for performing the function of summing because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “tool logic electronics” refers to electronics and can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which electronic structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. (US 2007/0041501) in view of Oettinger et al. (US 2006/0098778) and Spross et al. (US 2010/0236776).
	In regard to claims 1 and 5, Ramstad et al. disclose an x-ray-based borehole material evaluation tool for evaluating the characteristics of a material located external to said tool in a borehole using x-ray backscatter imaging (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22), wherein said tool comprises:
(a) an x-ray source having an output form of the produced x-rays into the borehole outside of the tool housing (e.g., see “… light source 1 produces high-energy photons 2 having a wavelength greater than 1x10-11 m (0.01 nanometres) …” in Fig. 1 and paragraph 34);
(b) at least one collimated imaging detector to record x-ray backscatter images (e.g., see “… sensor unit 1a consisting of a scatter limiting aperture 5, a scintillator/amplifier unit 6 and a charge coupled device (CCD) or a photodiode assembly (PDA) 7 … Photons that result from bireflection 4 (i.e. reflection, decelerating radiation, scatter and/or Compton scatter) from the electron density of a downhole object 3 pass through the aperture 5 … accumulated electronic charge that arises in the cells of the CCD/PDA 7 … raster image is displayed …” in Fig. 1 and paragraphs 34 and 35);
(c) sonde-dependent electronics (e.g., “… start/stop controlled by a time switch, pressure sensor, hydroacoustic receiver or similar …” in paragraph 30); and
(d) a plurality of tool logic electronics and power supply units (e.g., “… signal/power cable between the control unit on the surface and a downhole unit … Alternatively the apparatus comprises the following … start/stop controlled by a time switch, pressure sensor, hydroacoustic receiver or similar …” in paragraphs 27, 29, and 30 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the configuration without a signal/power cable would require power supply units in the downhole unit).
The tool of Ramstad et al. lacks an explicit description that the material is a fluid and the output form is defined by a radiation shield comprising tungsten.  However, x-ray sources are well known in the art (e.g., see “… analysis of materials in bore holes … radio-opaque filled epoxy 600 completely surrounds the X-ray tube 120, with the exception of the X-ray output window 450 … additional radiation shielding may be provided by a hollow cylinder 440 of high atomic number material, such as tungsten, positioned around the anode end of the X-ray tube, as illustrated in FIG. 1A …” in paragraphs 5 and 52 of Oettinger et al.) and borehole material analysis are also well known in the art (e.g., see “… detecting the X-rays that are scattered from the original path. In either configuration, the detected X-ray flux is a function of the density of electrons in the fluid in the chamber, and thereby also a function of the density of the fluid …” in paragraph 31 of Spross et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray source (e.g., comprising “radiation shielding … tungsten”) for the unspecified x-ray source of Ramstad et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could have substituted a known conventional borehole material (e.g., a liquid borehole material) for the borehole material of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray source (e.g., wherein the output form is defined by a radiation shield comprising tungsten) as the unspecified x-ray source of Ramstad et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional borehole material (e.g., a liquid borehole material) as the borehole material of Ramstad et al.
	In regard to claim 4 which is dependent on claim 1, Ramstad et al. also disclose that said collimated imaging detector collects information regarding backscattered x-ray energy (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22).
	In regard to claim 6 which is dependent on claim 1, Ramstad et al. also disclose that said tool is configured so as to permit through-wiring (e.g., “… apparatus of the invention may be integrated in various types of downhole tools …” in paragraph 19).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the tool of Ramstad et al. to permit through-wiring for integration in various types of downhole tools.
	In regard to claim 7 which is dependent on claim 1, Ramstad et al. also disclose that said tool is combinable with other measurement tools comprising one or more of acoustic, ultrasonic, electromagnetic and other x-ray-based tools (e.g., “… three-dimensional image of a borehole by means of a four-armed (or more) downhole calliper and gamma rays … acoustic logging tool for creating a peripheral image of a borehole or a well lining by means of ultrasound … apparatus of the invention may be integrated in various types of downhole tools …” in paragraphs 5, 9, and 19).
	In regard to claim 8 which is dependent on claim 1, specification paragraph 33 discloses a “… wireline …”.  Ramstad et al. also disclose a wireline to convey the tool through the borehole (e.g., “… signal/power cable between the control unit on the surface and a downhole unit … apparatus may be used as a means of conveyance in order to carry other sensors …” in paragraphs 27 and 47).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “signal/power cable” of Ramstad et al. forms a wireline, in order for the apparatus to “be used as a means of conveyance in order to carry other sensors”.
	In regard to claim 11 which is dependent on claim 1 in so far as understood, the tool of Ramstad et al. lacks an explicit description that said tool logic electronics comprise a means to sum groups of pixels from said at least one imaging detector. However, Spross et al. teach (paragraphs 44-45) that “… a typical heterogeneity measure may be performed using the following method. Let the total number of pixels in the detector array be N. Suppose further that the value that can be represented by a given pixel ranges from 0-1 (perhaps continually, but in an actual embodiment, in a finite number of increments.) The simplest measure of heterogeneity is simply the standard deviation of the values in the pixels, which is given by the following formula:                         
                            
                                
                                    P
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                                ,
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    N
                                
                            
                        
                     (4)                         
                            
                                
                                    σ
                                
                                
                                    P
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                    ,
                                                    N
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        P
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        P
                                                                    
                                                                    -
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                            
                        
                     (5) Where Pi is the count in pixel I, and                         
                            
                                
                                    P
                                
                                -
                            
                        
                     is the average reading over all pixels …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a means to sum groups of imaging detector pixels in the tool logic electronics of Ramstad et al., in order for the data analysis to determine material heterogeneity at one or more locations.
	In regard to claim 12 which is dependent on claim 1, Ramstad et al. also disclose an automated computational x-ray backscatter image conversion system to convert said x-ray backscatter images to material characteristics (e.g., see “… downhole unit includes a controllable light source, the controllable light source structured to emit high energy photons. The downhole unit further includes a sensor unit structured to detect the high energy photons that are backscattered from the target object and to generate signals in response to the detected high energy photons. The apparatus also includes a control and display unit that includes a signal transmitter and a viewing screen structured to display at least one two­dimensional image that is generated using the signals from the sensor unit … dynamic image of the object, which offers advantageous information such as specific identification, the interface dimensions of the target object, contaminating deposits, possible damage to the well structure and the well conditions …” in the abstract and paragraph 45).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “specific identification” of Ramstad et al. offered by the “dynamic image of the object” is computed automatically in order to reduce or eliminate manual processing.
	In regard to claim 13 which is dependent on claim 4, Ramstad et al. also disclose an automated x-ray backscatter energy conversion system to convert said x-ray backscatter energy information to material characteristics (e.g., “… the distribution and magnitude of the received energy spectra can be processed versus spectra from a database for relevant types of material …” in paragraph 38).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the processing of Ramstad et al., in order to reduce manual processing.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. in view of Oettinger et al. and Spross et al. as applied to claim(s) 1 above, and further in view of Nagarkar (US 7,692,156).
	In regard to claim 2 which is dependent on claim 1, while Ramstad et al. also disclose that said collimated imaging detector comprises a collimated imaging detector array, wherein the imaging array is multiple pixels wide and multiple pixels long (e.g., see “… sensor unit 1a consisting of a scatter limiting aperture 5, a scintillator/amplifier unit 6 and a charge coupled device (CCD) or a photodiode assembly (PDA) 7 … Photons that result from bireflection 4 (i.e. reflection, decelerating radiation, scatter and/or Compton scatter) from the electron density of a downhole object 3 pass through the aperture 5 … accumulated electronic charge that arises in the cells of the CCD/PDA 7 … raster image is displayed …” in Fig. 1 and paragraphs 34 and 35), the tool of Ramstad et al. lacks an explicit description that the “sensor unit 1a” is a two-dimensional per-pixel collimated imaging detector array.  However, x-ray sensors are well known in the art (e.g., see “… directions of the radiation beams reaching the pixels may be selected or predetermined, for example, by controlling a radiation source or by use of a collimator, such as a pinhole or multi-pinhole collimator. The beam-oriented orientation of the pixels of the array ensures minimal parallax errors in localizing high-energy photon events (e.g., gamma-rays, etc.), thereby significantly improving detector performance …” in the sixth column 2 paragraph of Nagarkar).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray sensor (e.g., comprising a multi-pinhole collimator to significantly improve sensor performance by ensuring minimal parallax errors) for the x-ray sensor of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray sensor (e.g., comprising a two-dimensional per-pixel collimated imaging detector array) as the x-ray sensor of Ramstad et al.
	In regard to claim 3 which is dependent on claim 1, while Ramstad et al. also disclose that said collimated imaging detector comprises a collimated imaging detector array, wherein the imaging array is multiple pixels wide and multiple pixels long (e.g., see “… sensor unit 1a consisting of a scatter limiting aperture 5, a scintillator/amplifier unit 6 and a charge coupled device (CCD) or a photodiode assembly (PDA) 7 … Photons that result from bireflection 4 (i.e. reflection, decelerating radiation, scatter and/or Compton scatter) from the electron density of a downhole object 3 pass through the aperture 5 … accumulated electronic charge that arises in the cells of the CCD/PDA 7 … raster image is displayed …” in Fig. 1 and paragraphs 34 and 35), the tool of Ramstad et al. lacks an explicit description that the “sensor unit 1a” is a two-dimensional pinhole-collimated imaging detector array.  However, x-ray sensors are well known in the art (e.g., see “… directions of the radiation beams reaching the pixels may be selected or predetermined, for example, by controlling a radiation source or by use of a collimator, such as a pinhole or multi-pinhole collimator. The beam-oriented orientation of the pixels of the array ensures minimal parallax errors in localizing high-energy photon events (e.g., gamma-rays, etc.), thereby significantly improving detector performance …” in the sixth column 2 paragraph of Nagarkar).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional x-ray sensor (e.g., comprising a multi-pinhole collimator to significantly improve sensor performance by ensuring minimal parallax errors) for the x-ray sensor of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional x-ray sensor (e.g., comprising a two-dimensional pinhole-collimated imaging detector array) as the x-ray sensor of Ramstad et al.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. in view of Oettinger et al. and Spross et al. as applied to claim(s) 8 above, and further in view of Youmans (US 3,564,251).
	In regard to claims 9 and 10 which are dependent on claim 8, while Ramstad et al. also disclose (paragraph 47) “… a downhole diagnostic tool …”, the tool of Ramstad et al. lacks an explicit description that the “… downhole diagnostic tool …” includes a depth logging device to log the depth of the tool as it is conveyed through the borehole and a depth correlation system to correlate said x-ray backscatter images with the depth at which the images were acquired.  However, downhole diagnostic tools are well known in the art (e.g., see “… alternative means for recording the results of the inspection is to traverse the x-ray source and detector through the well at a constant speed and record the detector signal as a function of time on a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well …” in the third column 3 paragraph of Youmans).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional downhole diagnostic tool (e.g., comprising a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well) for the downhole diagnostic tool of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional downhole diagnostic tool (e.g., comprising a depth logging device to log the depth of the tool as it is conveyed through the borehole and a depth correlation system to correlate said x-ray backscatter images with the depth at which the images were acquired) as the downhole diagnostic tool of Ramstad et al.
Claim(s) 14-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. (US 2007/0041501) in view of Spross et al. (US 2010/0236776).
	In regard to claim 14, Ramstad et al. disclose a method of using an x-ray-based borehole material evaluation tool to evaluate the characteristics of a material through x-ray backscatter intensity imaging (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22), said method comprising:
(a) producing x-rays in a shaped output (e.g., see “… light source 1 produces high-energy photons 2 having a wavelength greater than 1x10-11 m (0.01 nanometres) …” in Fig. 1 and paragraph 34);
(b) measuring the intensity of backscatter x-rays returning from the material to each pixel of one or more array imaging detectors (e.g., see “… sensor unit 1a consisting of a scatter limiting aperture 5, a scintillator/amplifier unit 6 and a charge coupled device (CCD) or a photodiode assembly (PDA) 7 … Photons that result from bireflection 4 (i.e. reflection, decelerating radiation, scatter and/or Compton scatter) from the electron density of a downhole object 3 pass through the aperture 5 … raster image is displayed …” in Fig. 1 and paragraphs 34 and 35); and
(c) converting intensity data from said pixels into characteristics of the wellbore materials (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22).
The method of Ramstad et al. lacks an explicit description that the material is a fluid.  However, borehole material analysis are well known in the art (e.g., see “… detecting the X-rays that are scattered from the original path. In either configuration, the detected X-ray flux is a function of the density of electrons in the fluid in the chamber, and thereby also a function of the density of the fluid …” in paragraph 31 of Spross et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional borehole material (e.g., a liquid borehole material) for the borehole material of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional borehole material (e.g., a liquid borehole material) as the borehole material of Ramstad et al.
	In regard to claim 15 which is dependent on claim 14, the cited prior art is applied as in claim 14 above.  Ramstad et al. also disclose measuring the energy of backscatter x-rays returning from the material and converting said energy data into characteristics of the well bore materials (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22).
	In regard to claim 16 which is dependent on claim 14, Ramstad et al. also disclose measuring the energy of backscattered X-rays returning from the material and converting said energy data into characteristics of any wellbore materials or debris (e.g., “… collecting spectral energy information from the target object. Consequently, this information may be compared with a database containing known spectral analysis information for the types of material in question …” in paragraph 22).
	In regard to claim 17 which is dependent on claim 14, Ramstad et al. also disclose measuring the intensity of backscatter x-rays returning from the material to one or more subsets of pixels on one or more array imaging detectors (e.g., see “… sensor unit 1a consisting of a scatter limiting aperture 5, a scintillator/amplifier unit 6 and a charge coupled device (CCD) or a photodiode assembly (PDA) 7 … Photons that result from bireflection 4 (i.e. reflection, decelerating radiation, scatter and/or Compton scatter) from the electron density of a downhole object 3 pass through the aperture 5 … accumulated electronic charge that arises in the cells of the CCD/PDA 7 … raster image is displayed …” in Fig. 1 and paragraphs 34 and 35).
	In regard to claim 18 which is dependent on claim 17, the method of Ramstad et al. lacks an explicit description of summing the individual intensity measurements of one or more subsets of pixels comprising groups of pixels.  However, Spross et al. teach (paragraphs 44-45) that “… a typical heterogeneity measure may be performed using the following method. Let the total number of pixels in the detector array be N. Suppose further that the value that can be represented by a given pixel ranges from 0-1 (perhaps continually, but in an actual embodiment, in a finite number of increments.) The simplest measure of heterogeneity is simply the standard deviation of the values in the pixels, which is given by the following formula:                         
                            
                                
                                    P
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                                ,
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    N
                                
                            
                        
                     (4)                         
                            
                                
                                    σ
                                
                                
                                    P
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                    ,
                                                    N
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        P
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        P
                                                                    
                                                                    -
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                            
                        
                     (5) Where Pi is the count in pixel I, and                         
                            
                                
                                    P
                                
                                -
                            
                        
                     is the average reading over all pixels …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sum pixel subset groups of the individual intensity measurements of Ramstad et al., in order for the data analysis to determine material heterogeneity at one or more locations.
	In regard to claim 19 which is dependent on claim 14, Ramstad et al. also disclose combining other measurement methods comprising one or more of acoustic, ultrasonic, electromagnetic and/or other x-ray-based methods (e.g., “… three-dimensional image of a borehole by means of a four-armed (or more) downhole calliper and gamma rays … acoustic logging tool for creating a peripheral image of a borehole or a well lining by means of ultrasound … apparatus of the invention may be integrated in various types of downhole tools …” in paragraphs 5, 9, and 19).
	In regard to claim 20 which is dependent on claim 14, the cited prior art is applied as in claim 14 above.  Ramstad et al. also disclose that said material characteristics comprise composition (e.g., see “… downhole unit includes a controllable light source, the controllable light source structured to emit high energy photons. The downhole unit further includes a sensor unit structured to detect the high energy photons that are backscattered from the target object and to generate signals in response to the detected high energy photons. The apparatus also includes a control and display unit that includes a signal transmitter and a viewing screen structured to display at least one two­dimensional image that is generated using the signals from the sensor unit … dynamic image of the object, which offers advantageous information such as specific identification, the interface dimensions of the target object, contaminating deposits, possible damage to the well structure and the well conditions …” in the abstract and paragraph 45).
	In regard to claim 23 which is dependent on claim 14, Ramstad et al. also disclose using automated computations to convert backscatter X-ray energy information into material characteristics (e.g., see “… the distribution and magnitude of the received energy spectra can be processed versus spectra from a database for relevant types of material …” in paragraph 38).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate the database processing of Ramstad et al., in order to reduce manual processing.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. in view of Spross et al. as applied to claim(s) 14 above, and further in view of Youmans (US 3,564,251).
	In regard to claim 21 which is dependent on claim 14, while Ramstad et al. also disclose (paragraph 47) “… a downhole diagnostic tool …”, the method of Ramstad et al. lacks an explicit description that the “… downhole diagnostic tool …” is continuously conveying said x-ray-based borehole material evaluation tool through a borehole, recording the depth of said tool versus time; periodically measuring one or more of the intensity and energy of backscatter x-rays returning from the fluid, correlating the periodic backscatter x-ray measurements with depth, and converting each of the depth-correlated periodic x-ray backscatter measurements into characteristics of a fluid to create a log of fluid characteristics versus depth.  However, downhole diagnostic tools are well known in the art (e.g., see “… alternative means for recording the results of the inspection is to traverse the x-ray source and detector through the well at a constant speed and record the detector signal as a function of time on a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well …” in the third column 3 paragraph of Youmans).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional downhole diagnostic tool (e.g., comprising a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well) for the downhole diagnostic tool of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional downhole diagnostic tool (e.g., comprising a strip chart recorder) as the downhole diagnostic tool of Ramstad et al. so that a log of depth versus fluid characteristics converted from periodic x-ray backscatter intensity and energy measurements is recorded on the strip chart recorder because the depth is correlated to time as the downhole diagnostic tool is continuously conveyed through a borehole at a constant speed.
	In regard to claim 22 which is dependent on claim 14, while Ramstad et al. also disclose (paragraph 47) “… a downhole diagnostic tool …”, the method of Ramstad et al. lacks an explicit description that the “… downhole diagnostic tool …” is conveying said x-ray-based borehole material evaluation tool to one or more pre-determined depths in a borehole, measuring one or more of the intensity and energy of backscatter x-rays returning from the fluid at each pre-determined depth, recording the depth of said tool at each measurement point, correlating the backscatter x-ray measurements with depth, and converting each of the depth-correlated x-ray backscatter measurements into characteristics of a fluid to create a log of fluid characteristics versus depth.  However, downhole diagnostic tools are well known in the art (e.g., see “… alternative means for recording the results of the inspection is to traverse the x-ray source and detector through the well at a constant speed and record the detector signal as a function of time on a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well …” in the third column 3 paragraph of Youmans).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional downhole diagnostic tool (e.g., comprising a strip chart recorder, so that the time may be correlated with the angular displacement of the x-ray beam and the depth of the x-ray source in the well) for the downhole diagnostic tool of Ramstad et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional downhole diagnostic tool (e.g., comprising a strip chart recorder) as the downhole diagnostic tool of Ramstad et al. so that a log of depth versus fluid characteristics converted from x-ray backscatter intensity and energy measurements is recorded on the strip chart recorder at each pre-determined time because the depth is correlated to time as the downhole diagnostic tool is conveyed through a borehole at a constant speed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 5, and 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 8, and 10 of U.S. Patent No. 11,035,220, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application define an invention that is anticipated by an invention claimed in the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884